1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    E. D., a minor, et al.                     Case No.: 18cv1948-LAB (WVG)
12                                 Plaintiffs,
                                                 ORDER STRIKING PROPOSED
13    v.                                         ORDER; AND
14    SAN MARCOS UNIFIED SCHOOL
                                                 ORDER OF DISMISSAL
      DISTRICT,
15
                                  Defendant.
16
17
18         The parties filed a joint motion to dismiss (Docket no. 24), and an unsigned
19   proposed order granting the motion. (Docket no. 25.) Proposed orders are not to
20   be filed in the docket, see Electronic Case Filing Procedures Manual, § 2(h), and
21   the proposed order is ORDERED STRICKEN. The Clerk is directed to remove it
22   from the docket.
23         The joint motion to dismiss is GRANTED. This action is DISMISSED WITH
24   PREJUDICE, and the parties shall each bear their own costs and attorney’s fees.
25   ///
26   ///
27   ///
28   ///

                                                 1
                                                                      18cv1948-LAB (WVG)
1         Although the joint motion recites certain terms of the parties’ settlement
2    agreement, the Court does not retain jurisdiction to interpret or enforce the
3    settlement agreement.
4          IT IS SO ORDERED.
5    Dated: July 26, 2019
6
7                                         Hon. Larry Alan Burns
                                          Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                                                    18cv1948-LAB (WVG)
